            Case 1:20-cv-01047-VJW Document 22 Filed 02/11/21 Page 1 of 1




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                    (BID PROTEST)


 OPEN TECHNOLOGY FUND,
                                                     Case No. 20-cv-1047C
                         Plaintiff,
       v.                                            Senior Judge Wolski

 UNITED STATES OF AMERICA,

                         Defendant.


                       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Plaintiff Open Technology Fund voluntarily dismisses this case without prejudice under

Rule 41(a)(1)(A)(i).

                                                  Respectfully submitted,
                                                  /s/Deepak Gupta
                                                  DEEPAK GUPTA
                                                  GREGORY A. BECK
                                                  GUPTA WESSLER PLLC
                                                  1900 L Street, NW, Suite 312
                                                  Washington, DC 20036
                                                  (202) 888-1741
                                                  deepak@guptawessler.com
                                                  greg@guptawessler.com
                                                  JOSHUA D. SCHNELL
                                                  CORDATIS LLP
                                                  1011 Arlington Boulevard, Suite 375
                                                  Arlington, VA 22209
                                                  (202) 342-2550
                                                  jschnell@cordatislaw.com

 February 11, 2021                                Counsel for Plaintiff




                                              1
